Exhibit 10.26

GEOSPATIAL HOLDINGS, INC.

8% UNSECURED PROMISSORY NOTE

DUE DECEMBER 31, 2011

 

$2,866,700.00    October 29, 2009

FOR VALUE RECEIVED, GEOSPATIAL HOLDINGS, INC., a NEVADA corporation (“Payor”)
hereby unconditionally promises to pay, in lawful money of the United States of
America, to Mark A. Smith or his assigns (“Holder”) located at 229 Howes Run
Road, Sarver, PA 16055 the aggregate principal sum of two million eight hundred
sixty six thousand seven hundred dollars with interest accruing on the
outstanding principal amount at the rate of eight percent (8%) per annum,
compounded monthly, based on a 365-day year. This interest has been accruing and
will continue to accrue until the aggregate principal amount is paid in full
based on the date such sums were advanced to Payor by Holder as set forth in the
schedule attached hereto as Exhibit A. If, at any time, any interest is paid on
this Note which is deemed to be in excess of the then legal maximum rate, then
that portion of the interest payment representing an amount in excess of the
then legal maximum rate shall be deemed a payment of principal and applied
against the principal amount of this Note.

1. Payment; Maturity; Default Interest.

(a) At any time on or after December 31, 2011 (the “Maturity Date”), if this
Note has not been paid in full, Holder may demand payment of the entire
outstanding principal balance of this Note and all unpaid accrued interest
thereon (a “Payment Demand”). All payments shall be applied first to accrued
interest, and thereafter to principal. If any payments on this Note become due
on a Saturday, Sunday or a public holiday under the laws of the State of Nevada,
such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment. The Company may not prepay this Note except pursuant to Section 6
hereto.

(b) Upon the occurrence and during the continuance of any Event of Default (as
defined in this Note), the principal balance of this Note shall bear interest at
the rate of seventeen percent (17%) per annum, compounded monthly, including
after the commencement of, and during the pendency of, any bankruptcy or other
insolvency proceeding.

2. Default; Remedies.

(a) The occurrence of any of the following events shall be an Event of Default
hereunder:

(i) Payor shall default in the payment of the principal of this Note, when and
as the same shall become due and payable, whether at maturity or at a date fixed
for prepayment or by acceleration or otherwise; or



--------------------------------------------------------------------------------

(ii) Payor shall default in the payment of any installment of interest on this
Note according to its terms, when and as the same shall become due and payable
and such default shall continue for a period of five (5) business days; or

(iii) a court enters a decree or order for relief with respect to Payor in an
involuntary case under the Bankruptcy Code, which decree or order is not stayed
or other similar relief is not granted under any applicable federal or state
law; or

(iv) the continuance of any of the following events for sixty (60) days unless
dismissed, bonded or discharged: (a) an involuntary case is commenced against
Payor under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect; or (b) a decree or order of a court for the appointment of
a receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Payor or over all or a substantial part of its property, is
entered; or (c) an interim receiver, trustee or other custodian is appointed
without the consent of Payor for all or a substantial part of the property of
Payor; or

(v) Payor commences a voluntary case under the Bankruptcy Code, or consents to
the entry of an order for relief in an involuntary case or to the conversion of
an involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Payor makes any assignment for
the benefit of creditors; or the Board of Directors of Payor adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this subsection 2(a)(v).

(b) Upon the occurrence and during the continuance of any Event of Default, all
unpaid principal on this Note, accrued and unpaid interest thereon and all other
amounts owing hereunder shall, at the option of the Holder, be immediately due,
payable and collectible by Holder pursuant to applicable law.

(c) Upon the occurrence and during the continuance of any Event of Default,
interest shall accrue at the rate set forth in Section 1(b) herein and Payor
shall pay all reasonable attorneys’ fees and court costs incurred by Holder in
enforcing and collecting this Note.

3. Prepayment. Payor may prepay this Note without penalty at any time after
December 15, 2009.

4. Waiver; Payment of Fees and Expenses. Payor waives presentment and demand for
payment, notice of dishonor, protest and notice of protest of this Note, and
shall pay all costs of collection when incurred, including, without limitation,
reasonable attorneys’ fees, costs and other expenses. The right to plead any and
all statutes of limitations as a defense to any demands hereunder is hereby
waived to the full extent permitted by law. No delay by Holder shall constitute
a waiver, election or acquiescence by it.



--------------------------------------------------------------------------------

5. Cumulative Remedies. Holder’s rights and remedies under this Note shall be
cumulative. Holder shall have all other rights and remedies not inconsistent
herewith as provided under the Uniform Commercial Code, by law or in equity. No
exercise by Holder of one right or remedy shall be deemed an election, and no
waiver by Holder of any Event of Default shall be deemed a continuing waiver.

6. Use of Proceeds. Payor shall use the proceeds of the loan solely for the
operations of its business, and not for any personal, family or household
purpose.

7. Miscellaneous.

(a) Governing Law. The terms of this Note shall be construed in accordance with
the laws of the State of New York without giving effect to the conflicts of laws
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law.

(b) Successors and Assigns; Assignment. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Neither party may not assign this Note or delegate any
of its rights or obligations hereunder without the written consent of the other
party.

(c) Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.

(d) Notices. All notices required or permitted hereunder shall be in writing and
shall be provided as follows:

 

To Holder:    Mark A. Smith    229 Howes Run Road    Sarver, PA 16055    F:
724-353-3049 To Payor:    Geospatial Holdings, Inc.    229 Howes Run Road   
Sarver, PA 16055    Attn: Chief Executive Officer    F: 724-353-3049
With a copy to:    Winston & Strawn LLP    Attn: Gerald P. Farano    1700 K
Street, NW    Washington, DC 20006    F: 202-282-5100

(e) Modification; Waiver. No modification or waiver of any provision of this
Note or consent to the departure therefrom shall be effective without the
written consent of Payor and the Holder, and then it shall be effective only in
the specific instance and for the specific purpose for which it was given.



--------------------------------------------------------------------------------

GEOSPATIAL HOLDINGS, INC. By:  

/s/ Mark A. Smith

  Mark A. Smith, Chief Executive Officer



--------------------------------------------------------------------------------

 

Exhibit A

 

Date    Cash  
Advanced      Rent      Cash  
Repaid      Accrued  
Interest      Outstanding  
Balance              

4/30/2008

   300,000.00      —        —        —        300,000.00  

5/31/2008

   —        —        —        2,038.36      302,038.36  

6/30/2008

   —        —        —        2,013.59      304,051.95  

7/21/2008

   50,000.00      —        —        —        354,051.95  

7/31/2008

   —        —        —        2,193.68      356,245.63  

8/1/2008

   150,000.00      —        —        —        506,245.63  

8/6/2008

   350,000.00      —        —        —        856,245.63  

8/31/2008

   —        —        —        4,041.64      860,287.27  

9/2/2008

   150,000.00      —        —        —        1,010,287.27  

9/10/2008

   50,000.00      —        —        —        1,060,287.27  

9/23/2008

   10,000.00      —        —        —        1,070,287.27  

9/30/2008

   —        —        —        6,435.25      1,076,722.52  

10/1/2008

   200,000.00      —        —        —        1,276,722.52  

10/15/2008

   150,000.00      —        —        —        1,426,722.52  

10/29/2008

   150,000.00      —        —        —        1,576,722.52  

10/31/2008

   —        —        —        9,269.47      1,585,991.99  

11/12/2008

   15,000.00      —        —        —        1,600,991.99  

11/26/2008

   10,000.00      —        —        —        1,610,991.99  

11/28/2008

   100,000.00      —        —        —        1,710,991.99  

11/30/2008

   —        —        —        10,709.17      1,721,701.16  

12/11/2008

   122,000.00      —        —        —        1,843,701.16  

12/17/2008

   10,000.00      —        —        —        1,853,701.16  

12/29/2008

   25,000.00      —        —        —        1,878,701.16  

12/30/2008

   125,000.00      —        —        —        2,003,701.16  

12/31/2008

   —        —        —        12,070.88      2,015,772.04  

1/14/2009

   25,000.00      —        —        —        2,040,772.04  

1/20/2009

   10,000.00      —        —        —        2,050,772.04  

1/29/2009

   140,000.00      —        —        —        2,190,772.04  

1/31/2009

   —        —        —        13,709.17      2,204,481.21  

2/26/2009

   50,000.00      —        —        —        2,254,481.21  

2/28/2009

   —        —        —        14,729.42      2,269,210.63  

3/9/2009

   —        —        (15,000.00)      —        2,254,210.63  

3/13/2009

   80,000.00      —        —        —        2,334,210.63  

3/31/2009

   100,000.00      52,000.00      —        15,738.04      2,501,948.67  

4/14/2009

   60,000.00      —        —        —        2,561,948.67  

4/17/2009

   52,700.00      —        —        —        2,614,648.67  

4/20/2009

   —        —        (2,700.00)      —        2,611,948.67  

4/30/2009

   —        —        —        17,032.53      2,628,981.20  

5/5/2009

   90,000.00      —        —        —        2,718,981.20  

5/31/2009

   —        —        —        18,039.42      2,737,020.62  

6/15/2009

   100,000.00      —        —        —        2,837,020.62  

6/17/2009

   28,000.00      —        —        —        2,865,020.62  

6/30/2009

   —        —        —        18,683.41      2,883,704.03  

7/1/2009

   120,000.00      —        —        —        3,003,704.03  

7/31/2009

   —        —        —        20,013.73      3,023,717.76  

8/17/2009

   9,000.00      —        —        —        3,032,717.76  

8/28/2009

   30,000.00      —        —        —        3,062,717.76  

8/31/2009

   —        —        —        20,205.46      3,082,923.22  

9/4/2009

   5,000.00      —        —        —        3,087,923.22  

9/30/2009

   —        —        —        20,581.31      3,108,504.53  

10/29/2009

   —        —        —        19,758.17      3,128,262.70              

Total

   2,866,700.00      52,000.00      (17,700.00)      227,262.70     
3,128,262.70  